— Appeal from an order of the Supreme Court, New York County (Alvin Klein, J.), entered on March 25, 1983, which denied the motion by defendant-appellant General Electric Company for clarification, rehearing and/or reargument, is dismissed as nonappealable, without costs. Order of the Supreme Court, New York County (Alvin Klein, J.), entered on February 17, 1983 is reversed, on the law and the facts and in the exercise of discretion, with costs and disbursements, and the notice of discovery stricken, without prejudice to serve a proper and sufficiently specific notice after depositions have been taken. The discovery requested is overly broad. Moreover, the proper procedure under the present circumstances is for plaintiffs first to depose defendant and then specify the needed documents. (Rios v Donovan, 21 AD2d 409; see, also, Butler v District Council 37, Amer. Federation of State, County & Municipal Employees, AFL-CIO, 72 AD2d 720.) Concur — Murphy, P. J., Silverman, Bloom, Milonas and Kassal, JJ.